[Cite as A.P.M. Technology, Inc. v. Ohio Penal Industries, 2011-Ohio-369.]

                                                        Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us




A.P.M. TECHNOLOGY, INC.

        Plaintiff/Counter Defendant

        v.

OHIO PENAL INDUSTRIES

        Defendant/Counter Plaintiff
        Case No. 2007-08899

Judge Joseph T. Clark

JUDGMENT ENTRY




        {¶ 1} On November 30, 2010, the magistrate issued a decision recommending
judgment for defendant/counter plaintiff in the amount of $226,198. On December 22,
2010, defendant/counter plaintiff filed a motion for prejudgment interest.
        {¶ 2} The Tenth District Court of Appeals has held that “the failure to include
prejudgment interest in the prayer for relief operates as a waiver of such a claim.”
Cugini & Capoccia Builders, Inc. v. Ciminello's, Inc., Franklin App. No. 06AP-210, 2006-
Ohio-5787, ¶34, citing Salvi v. Dunbar (Dec. 23, 1993), Franklin App. No. 93AP-1059;
G&S Mgmt. Co. v. Commercial Union Ins. Cos. (June 3, 1993), Franklin App. No. 92AP-
1429.
        {¶ 3} Inasmuch as defendant/counter plaintiff’s prayer for relief did not seek a
specific award for prejudgment interest, nor did the remainder of the counterclaim
expressly seek prejudgment interest, such claim was waived.                            Id.    Accordingly,
defendant/counter plaintiff’s motion for prejudgment interest is DENIED.
        {¶ 4} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
Case No. 2007-08899                         -2-                     JUDGMENT ENTRY

the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
          {¶ 5} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant/counter plaintiff in
the amount of $226,198. Court costs are assessed against plaintiff/counter defendant.
The clerk shall serve upon all parties notice of this judgment and its date of entry upon
the journal.



                                           _____________________________________
                                           JOSEPH T. CLARK
                                           Judge

cc:


Christopher P. Conomy                         Linda R. Van Tine
Assistant Attorney General                    1410 Central Avenue
150 East Gay Street, 18th Floor               Sandusky, Ohio 44870
Columbus, Ohio 43215-3130

Mark A. Stuckey
607 Bimini Drive
Sandusky, Ohio 44870

AMR/cmd
Filed January 11, 2011
To S.C. reporter January 27, 2011